PER CURIAM.
Petitioner applies for certiorari to review and revise a decision of the Court of Civil Appeals in Douglas v. Douglas, 1973, 50 Ala.App. 441, 280 So.2d 146.
Rule 39 of the Supreme Court Rules as amended December 14, 1970, in pertinent part provides:
“. . . In all other cases, civil or criminal, applications for writs of certiorari will be granted only ... or (3) from decisions where a material question requiring decision is one of first impression in Alabama, or (4) from a decision that is in conflict with a prior decision of this court on the same point of law. When (4) is the basis of the application, it must quote that part of the opinion of the appropriate court of appeals, and that part of the prior decision of this court with which the conflict is alleged.”
In the application now before us, petitioner alleges that:
“. . . the Court of Appeals erred in affirming and failing to reverse said cause, in the following ways, to-wit:
“I. The Court of Appeals erred in finding as follows:
(Petitioner then quotes from the opinion of the Court of Civil Appeals)
*293“II. The Court of Appeals erred in ruling as follows:
(Petitioner then quotes from another part of the opinion of the Court of Civil Appeals)”
Petitioner does not allege in the application now before us that the decision of the Court of Civil Appeals is a decision where a material question requiring decision is one of first impression in Alabama.
Petitioner does not allege in the application now before us that the decision of the Court of Civil Appeals is in conflict with a prior decision of this court on the same point of law, and petitioner does not quote that part of the prior decision of this court with which the conflict is alleged.
It follows that petitioner has not complied with Rule 39 as amended, and for that reason the application is due to be denied.
Writ denied.
HEFLIN, C. J., and BLOODWORTH, McCALL, and FAULKNER, JJ., concur.